           Case 1:18-cv-09340-VEC Document 31 Filed 04/17/20 Page 1 of 6

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
 -------------------------------------------------------------- X   DATE FILED: 4/17/2020
 AZRIEL PRIMAK,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :    18-CV-9340 (VEC)
                                                                :
                                                                :          ORDER
                                                                :
 CHAI LIFELINE, INC., a/k/a CONGREGATION :
 CHAI LIFELINE,                                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        This is a diversity action in which Plaintiff alleges that he fell and broke his leg at an

event sponsored by Defendant on May 18, 2017. See Compl. (Dkt. 1). Plaintiff was at the time a

seventeen-year-old volunteer for Defendant Chai Lifeline, Inc.—an organization that hosts

recreational events and activities for ill and disabled children. Plaintiff alleges one count of

negligence. On September 9, 2020, Defendant moved for summary judgment on the sole theory

that Plaintiff assumed the risk of his injury by voluntarily participating in the event. For the

following reasons, Defendant’s motion is DENIED.

                                                  BACKGROUND 1

        Plaintiff attended Defendant’s event on May 18, 2017, with around thirty other

volunteers. Def.’s 56.1 Stmt. (Dkt. 26-10) ¶ 13. The event included three outdoor activities: a

“color run,” a barbeque, and a “foam rave festival.” Id. ¶ 11. Approximately fifty children also

attended the event. Id. ¶¶ 14–15.




1
        All facts stated herein are undisputed.


                                                    Page 1 of 6
            Case 1:18-cv-09340-VEC Document 31 Filed 04/17/20 Page 2 of 6



       During the third and final activity, the “foam rave,” Plaintiff fell and injured himself.

The foam rave was an outdoors party at which participants were surrounded by soap bubbles that

were about three feet high. Pl.’s 56.1 Stmt. (Dkt. 27-11) ¶ 107. The rave took place on a slightly

sloped, grassy area; it began around 7:00 p.m. while it was still light out. Def.’s 56.1 Stmt. ¶¶

16–17, 31.

       This was Plaintiff’s first foam rave or similar such event. He had never been to the area

where it was held, and he had never participated in a foam or soap-related event before this one.

Pl.’s 56.1 Stmt. ¶¶ 52, 56–58. The ground outside the foam area was damp, because it had been

raining lightly for about an hour, but it was not muddy or slippery. Id. ¶¶ 79–81; Def.’s 56.1

Stmt. ¶ 18; Def.’s Response (Dkt. 28-5) ¶ 79. After Plaintiff walked approximately five to ten

steps into the foam-covered area (or 30 to 60 seconds after entry), his foot got stuck in mud and

he fell, breaking his leg. Def.’s 56.1 Stmt. ¶¶ 37, 39, 41; Pl.’s 56.1 Stmt. ¶ 75.

       Before he fell, Plaintiff could not see his feet because the foam reached up to his hips.

Pl.’s 56.1 Stmt. ¶¶ 38. After he walked into the foam area, he could feel that the ground beneath

him was muddy, slippery, and slimy, id. ¶ 42, but he did not know the ground would be like that

prior to entry, as it was covered by a three-foot layer of opaque foam, id. ¶¶ 53, 55, 73, 80, 106;

Def.’s Response ¶¶ 53, 55.

                                          DISCUSSION

       I.       Standard of Review

       Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “Where the record

taken as a whole could not lead a rational trier of fact to find for the nonmoving party, there is no

genuine issue for trial.” Scott v. Harris, 550 U.S. 372, 380 (2007) (quoting Matsushita Elec.

                                             Page 2 of 6
         Case 1:18-cv-09340-VEC Document 31 Filed 04/17/20 Page 3 of 6



Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)). Courts must “construe the facts

in the light most favorable to the non-moving party and resolve all ambiguities and draw all

reasonable inferences against the movant.” Delaney v. Bank of Am. Corp., 766 F.3d 163, 167

(2d Cir. 2014) (per curiam) (quoting Aulicino v. N.Y.C. Dep’t of Homeless Servs., 580 F.3d 73,

79–80 (2d Cir. 2009)).

       “[U]ltimate or conclusory facts and conclusions of law . . . cannot be utilized on a

summary judgment motion.” BellSouth Telecomms., Inc. v. W.R. Grace & Co.-Conn., 77 F.3d

603, 615 (2d Cir. 1996) (quotation and citation omitted). As such, a party opposing summary

judgment cannot demonstrate the existence of a genuine question of fact by making “assertions

that are conclusory or based on speculation.” Major League Baseball Props., Inc. v. Salvino,

Inc., 542 F.3d 290, 310 (2d Cir. 2008) (citations omitted); see also Hicks v. Baines, 593 F.3d

159, 167 (2d Cir. 2010).

       II.      Defendant’s Motion is Denied

       As a general rule, assumption of risk under New York law is “not an absolute defense to

a negligence action, let alone an issue of law for the court to decide.” 2 Goodlett v. Kalishek, 223

F.3d 32, 35 (2d Cir. 2000) (citing N.Y. C.P.L.R. § 1411). But the New York Court of Appeals

has preserved the primary assumption of risk doctrine—which negates a defendant’s duty of

care—for injuries sustained during sports or recreational activities. See Turcotte v. Fell, 68

N.Y.2d 432, 439 (1986); Morgan v. State, 90 N.Y.2d 471, 485–86 (1997). By engaging in such

activities, “a participant consents to those commonly appreciated risks which are inherent in and

arise out of the nature of the sport generally and flow from such participation.” Morgan, 90

N.Y.2d at 484. The participant thus assumes “any risks that are known, apparent, or reasonably



2
       The parties agree that New York law applies to this action.


                                                 Page 3 of 6
          Case 1:18-cv-09340-VEC Document 31 Filed 04/17/20 Page 4 of 6



foreseeable consequences of participation.” Elliott v. Club Med Sales, Inc., No. 99-CV-1202,

2004 WL 541843, at *5 (S.D.N.Y. Mar. 19, 2004) (citing Turcotte, 68 N.Y.2d at 439).

       A participant does not assume “concealed or unreasonably increased risks” or “unique

and . . . dangerous condition[s] over and above the usual dangers that are inherent in the sport.”

Morgan, 90 N.Y.2d at 485 (quotation and citation omitted). Even so, the primary assumption of

risk doctrine bars liability if risks resulting from “less than optimal conditions” are “open and

obvious” and “readily appreciable.” Roberts v. Boys & Girls Republic, Inc., 51 A.D.3d 246, 248

(1st Dep’t 2008). A party’s awareness of the risk must both be “assessed against the background

of the skill and experience of the particular plaintiff,” Maddox v. City of New York, 66 N.Y.2d

270, 278 (1985), as well as what “[a] reasonable person of participatory age or experience must

be expected to know,” Morgan, 90 N.Y.2d at 488.

       In this matter, there are clearly material disputes as to whether Plaintiff’s conduct falls

within the primary assumption of risk doctrine. Defendant has not presented undisputed facts

showing that the condition of the ground under the foam was open and obvious or inherent to

foam raves, or that the risks were known to or appreciated by Plaintiff, or would have been

appreciated by a reasonable teenager.

       First, there are no undisputed facts that foam raves are inherently associated with muddy

conditions; Defendant instead relies on ipse dixit appeals to common sense. See Def.’s Reply

(Dkt. 28) at 2. The undisputed facts suggest the opposite: for example, the foam generator’s

instructions stated that “many people choose to put down carpet padding or another non-slippery

or absorbent surface” to avoid the very danger that injured Plaintiff. Pl.’s 56.1 Stmt. ¶ 91.

       Nor does Defendant present any undisputed facts that Plaintiff knew of and appreciated

the risk. Plaintiff testified that this was his first foam rave or similar event and that he had no

idea what a foam rave would entail. Id. ¶ 59. Plaintiff also testified that he assumed Defendant

                                             Page 4 of 6
          Case 1:18-cv-09340-VEC Document 31 Filed 04/17/20 Page 5 of 6



would have laid a cover on the ground to make it safe (which Defendant did not do). Id. ¶¶ 88,

93. And, leading up to the foam area, Plaintiff testified that he saw no evidence of mud, either

outside the foam or beneath it. Id. ¶¶ 73, 79–80. Defendant does not suggest that anyone

warned Plaintiff or other participants, and Plaintiff, before going into the foam area, did not see

anyone falling. Id. ¶ 83. In short, there are questions of fact whether Plaintiff reasonably would

have anticipated the muddy ground conditions beneath the foam.

       Defendant also contends that Plaintiff knew of and appreciated the risk because he could

sense mud in the foam area for the 30 to 60 seconds before he fell, see Def.’s Reply (Dkt. 28) at

2–3, but Defendant offers no authority or reason to believe that a participant assumes a risk that

he discovers immediately after beginning the activity and less than a minute before being

injured—an absurd conclusion that would greatly expand the primary assumption of risk

doctrine. Defendant relies upon Maddox, but the plaintiff in that case—a professional baseball

player—slipped on mud in the ninth inning after he had seen the mud and complained to the

groundskeepers of water on the field. 66 N.Y.2d at 275, 279. Plaintiff, by contrast, had taken

only five to ten steps into the foam area before he fell.

                                          CONCLUSION

       For the foregoing reasons, Defendant’s motion for summary judgment is DENIED. The

parties must meet and confer and propose three mutually-agreeable trial dates in a joint letter




                                             Page 5 of 6
          Case 1:18-cv-09340-VEC Document 31 Filed 04/17/20 Page 6 of 6



filed no later than April 24, 2020. The proposed trial dates should fall no earlier than July 20,

2020.

        The Court remains happy to refer the parties to Magistrate Judge Gorenstein for a

settlement conference if both agree it would be worthwhile.

        The Clerk of Court is respectfully directed to close the open motion on docket entry 26.

SO ORDERED.
                                                      _________________________________
Date: April 17, 2020                                        VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                            Page 6 of 6
